DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/23/2021 has been entered.
 
Claims 1-14 were previously pending. Claims 1, 2, 8, and 9 have been amended. Claims 3-6 and 10-13 have been canceled. Claim 15-28 have been added. Claims 1, 2, 7-9, 14-28 are currently pending.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 7-9, 14, 15, 22 have been considered but are moot because the new ground of rejection does not rely solely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. An updated rejection involving the combination of Archarya in view of Popovic and Thomas can be seen below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 21 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 21 and 28 recite the limitation “the first switch” in line 2 of the respective claim.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 7, 8, 14, 15, 19-22, 26-28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 7,242,693 B1 to Acharya et al. (hereinafter “Acharya”) in view of US 2007/0058666 A1 to Pratt (hereinafter “Pratt”) and “Incorporating Media Converters” to Thomas (hereinafter “Thomas”) 

Regarding Claim 1, Archarya teaches A system for negotiating Ethernet link settings between a first network device and a second network device, in a network, said system comprising:  (Figure 4, illustrates a network device 150 (intermediate device) for performing auto negotiation with two network devices (i.e. first and second network devices). Column 1 lines 27-53, discloses auto-negotiation of supported modes, such as communication speeds in Ethernet networks (i.e. Ethernet link settings))
an intermediate device including: (Figure 4, illustrates a network device 150 (intermediate device) for performing auto negotiation with two network devices (i.e. first and second network devices) 
a first network interface configured to be coupled to said first network device, (Figure 4, illustrates PHY 152 (first network interface) of network device 150 (intermediate device) coupled to network device 20 (first network device) via medium 32)
and a second network interface configured to be coupled to said second network device, (Figure 4, illustrates PHY 156 (second network interface) of network device 150 (intermediate device) coupled to network device 164 (second network device) via medium 32)
said intermediate device configured for passing first auto- configuration codes from said first network device to said second network device, until a first auto-configuration is completed in a configuration mode (Figure 3 and Column 4 lines 18-47 and Column 5 lines 1-3, illustrates a first network device 20 and a second network device exchanging auto configuration codes in an auto negotiation process until autonegotiation is completed. When one network device or link partner needs to delay the completion of autonegotiation with a second network device or link partner, an interface converter 150 (i.e. intermediate device) is used.  Column 5 lines 4-44, further discloses exchange of configuration codewords for each of a fiber and copper medium associated with the first and second network device, respectively, until completion of fiber and copper autonegotiation. Column 1 lines 27-39, further disclose network devices having varying communication abilities and may use different types of media.  For example, a first network device or link partner may be able to communicate wireless with a second link partner at a first rate such as 10 Mbps (i.e. Ethernet setting))
said intermediate device configured for passing first data sets from said first network device to said second network device in a data mode after the configuration mode is completed. (Column 1 lines 40-53, discloses after auto-negotiation is complete, the devices establish a link and exchange data (i.e. passing first data sets in a data mode))

Acharya discloses the first network interface including a first physical layer including a first auto-negotiation function and a second network interface including a first physical layer including a second auto-negotiation function.  (see  including a first ethernet protocol stack including a first media access control (MAC) sub-layer, and a first physical coding sub-layer including a first auto-negotiation function; the second network interface including a second ethernet protocol stack including a second media access (MAC) sub-layer and a second physical coding sub-layer including a second auto-negotiation function.
However, in a similar field of endeavor, Pratt discloses in Figure 4 and [0029]-[0033] connector comprising a plurality of media attachment interfaces, in which media attachment interface 412 is coupled to network element 408 via a copper medium, and media attachment interface 414 is coupled to a network element 410, in which the media attachment interface 412 (i.e. first network interface) has corresponding PHY 416 (i.e. first PHY coding sub-layer) comprising an auto-negotiation 10/100BASE-T physical layer device and MAC device 420 (i.e. first MAC sub-layer) and the media attachment interface 414 (i.e. second interface has corresponding PHY 418 (i.e. second PHY coding sub-layer) comprising an auto-negotiation 10/100BASE-FL device and MAC device 422 (i.e. second MAC sub-layer), where the first and second physical layer devices 416 and 418 implement physical layer functionality (for example, a transmitter and receiver and coding and decoding (i.e. PHY coding sub-layers)). Figure 8 and [0048]-[0049], further describes similar aspects to that used in Figure 4, in which auto-negotiation of Ethernet traffic speed is performed. Examiner notes that the use of a switch as illustrated in Figure 4 and [0033], for forwarding Ethernet packets between the first communication link 404 (via the first PHY device 416 and the first MAC device 420) and the second communication link 406 (via the first PHY device 418 and the first MAC 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Acharya to include the above limitations as suggested by Pratt, to allow for OAM functionality to localize faults and test performance of first and second communication links as indicated in [0040] of Pratt.

Acharya/Pratt does not explicitly teach said intermediate device configured for passing first auto- configuration codes from said first network device to said second network device, bypassing the first auto-negotiation function in the first network interface and the second auto-negotiation function in the second network interface, until a first auto-configuration is completed in a configuration mode. 
However, in a similar field of endeavor, Thomas discloses in Column 1 of Page 1 describes a media converter for allowing interconnecting two different cabling technologies, such as fiber and copper in modern Ethernet systems. Column 1 of Page 4 a “transparent mode” in which a transparent mode is used when both copper side and fiber side devices are capable of auto-negotiation (i.e. the network devices (i.e. first and second network devices) attached to the media converter (intermediate device) have auto-negotiation functions). In this mode, the media converter functions exactly like the non-transparent mode except the media converter does not proxy the information from the fiber side. Instead, information (i.e. auto-configuration codes) from both link partners is transferred as if the media converter were not present (i.e. bypassing the auto-
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Acharya/Pratt to include the above limitations as suggested by Thomas, as transparent mode allows for conversion from one medium to another without introducing data latency as indicated in Column 1 of Page 1 of Thomas. 

Regarding Claim 7, Acharya/Pratt/Thomas teaches The system of claim 1, wherein Pratt further teaches said intermediate device comprises a field-programmable gate array (FPGA), central processing unit (CPU), or combination thereof. ([0035], discloses a management module implementing software executed on a programmable processor) Examiner maintains same motivation to combine as indicated in Claim 1 above.

Regarding Claim 8, Archarya teaches A method for negotiating Ethernet link settings between a first network device and a second network device, in a network, (Figure 4, illustrates a network device 150 (intermediate device) for performing auto negotiation with two network devices (i.e. first and second network devices). Column 1 lines 27-53, discloses auto-negotiation of supported modes, such as communication speeds in Ethernet networks (i.e. Ethernet link settings)) said method comprising: 
coupling an intermediate device between first network device and a second network device, (Figure 4, illustrates a network device 150 (intermediate device) for performing auto negotiation with two network devices (i.e. first and second network devices) the intermediate device including:
 a first network interface configured to be coupled to said first network device, (Figure 4, illustrates PHY 152 (first network interface) of network device 150 (intermediate device) coupled to network device 20 (first network device) via medium 32)
and a second network interface configured to be coupled to said second network device, (Figure 4, illustrates PHY 156 (second network interface) of network device 150 (intermediate device) coupled to network device 164 (second network device) via medium 32)
passing first auto-configuration codes transmitted by said first device to said second network device, until a first auto-configuration is completed in a configuration mode; (Figure 3 and Column 4 lines 18-47 and Column 5 lines 1-3, illustrates a first network device 20 and a second network device exchanging auto configuration codes in an auto negotiation process until autonegotiation is completed. When one network device or link partner needs to delay the completion of autonegotiation with a second network device or link partner, an interface converter 150 (i.e. intermediate device) is used.  Column 5 lines 4-44, further discloses exchange of configuration codewords for each of a fiber and copper medium associated with the first and second network device, respectively, until completion of fiber and copper autonegotiation. Column 1 lines 27-39, further disclose network devices having varying 
passing first data sets from said first network device to said second network device in a data mode after the configuration mode is completed; (Column 1 lines 40-53, discloses after auto-negotiation is complete, the devices establish a link and exchange data (i.e. passing first data sets in a data mode))


Acharya discloses the first network interface including a first physical layer including a first auto-negotiation function and a second network interface including a first physical layer including a second auto-negotiation function.  (see Figure 4), but does not explicitly teach the first network interface including a first ethernet protocol stack including a first media access control (MAC) sub-layer, and a first physical coding sub-layer including a first auto-negotiation function; the second network interface including a second ethernet protocol stack including a second media access (MAC) sub-layer and a second physical coding sub-layer including a second auto-negotiation function.
However, in a similar field of endeavor, Pratt discloses in Figure 4 and [0029]-[0033] connector comprising a plurality of media attachment interfaces, in which media attachment interface 412 is coupled to network element 408 via a copper medium, and media attachment interface 414 is coupled to a network element 410, in which the media attachment interface 412 (i.e. first network interface) has corresponding PHY 416 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Acharya to include the above limitations as suggested by Pratt, to allow for OAM functionality to localize faults and test performance of first and second communication links as indicated in [0040] of Pratt.

Acharya/Pratt does not explicitly teach said intermediate device configured for passing first auto- configuration codes from said first network device to said second network device, bypassing the first auto-negotiation function in the first network interface and the second auto-negotiation function in the second network interface, until a first auto-configuration is completed in a configuration mode. 
However, in a similar field of endeavor, Thomas discloses in Column 1 of Page 1 describes a media converter for allowing interconnecting two different cabling technologies, such as fiber and copper in modern Ethernet systems. Column 1 of Page 4 a “transparent mode” in which a transparent mode is used when both copper side and fiber side devices are capable of auto-negotiation (i.e. the network devices (i.e. first and second network devices) attached to the media converter (intermediate device) have auto-negotiation functions). In this mode, the media converter functions exactly like the non-transparent mode except the media converter does not proxy the information from the fiber side. Instead, information (i.e. auto-configuration codes) from both link partners is transferred as if the media converter were not present (i.e. bypassing the auto-negotiation functions of the media converter). In other words, the media converter is transparent. Once auto-negotiation is complete, communication begins at the negotiated data rate.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Acharya/Pratt to include the above limitations as suggested by Thomas, as transparent mode allows for conversion from one medium to another without introducing data latency as indicated in Column 1 of Page 1 of Thomas. 

Claim 14 is rejected for having the same limitations as claim 7, except the claim is in method format.
 The system of claim 1, wherein Acharya further teaches said intermediate device is configured for passing second auto-configuration codes from said second network device to said first network device, (Figure 3 and Column 4 lines 18-47 and Column 5 lines 1-3, illustrates a first network device 20 and a second network device exchanging auto configuration codes in an auto negotiation process until autonegotiation is completed)
Thomas further teaches bypassing the first auto-negotiation function in the first network interface and the second auto-negotiation function in the second network interface, until a second auto-configuration is completed in the configuration mode; (Column 1 of Page 4 a “transparent mode” in which a transparent mode is used when both copper side and fiber side devices are capable of auto-negotiation (i.e. the network devices (i.e. first and second network devices) attached to the media converter (intermediate device) have auto-negotiation functions). In this mode, the media converter functions exactly like the non-transparent mode except the media converter does not proxy the information from the fiber side. Instead, information (i.e. auto-configuration codes) from both link partners is transferred as if the media converter were not present (i.e. bypassing the auto-negotiation functions of the media converter). In other words, the media converter is transparent. Once auto-negotiation is complete, communication begins at the negotiated data rate)

Acharya further teaches said intermediate device configured for passing second data sets from the second network device to the first network device in the data mode after the configuration mode is completed. (Column 1 lines 40-53, 
Examiner maintains same motivation to combine as indicated in Claim 1 above.

Regarding Claim 19, Acharya/Pratt/Thomas teaches The system according to claim 15, wherein Pratt further teaches the intermediate device includes a switch configured for passing the first auto-configuration codes from the first physical coding sub-layer to the second physical coding sub-layer, ([0034] and Figure 4, illustrates switch 424 communicatively coupled to MAC devices 420 and 422, where teh switch 424 forwards packets between the first communication link 404 (via the first PHY device 416 and the first MAC device 420) and the second communication link 406 (via the first PHY device 418 and the first MAC device 422). 
Thomas further teaches bypassing the first auto-negotiation function in the first network interface and the second auto-negotiation function in the second network interface in the configuration mode; (Column 1 of Page 4 a “transparent mode” in which a transparent mode is used when both copper side and fiber side devices are capable of auto-negotiation (i.e. the network devices (i.e. first and second network devices) attached to the media converter (intermediate device) have auto-negotiation functions). In this mode, the media converter functions exactly like the non-transparent mode except the media converter does not proxy the information from the fiber side. Instead, information (i.e. auto-configuration codes) from both link partners is transferred as if the media converter were not present (i.e. bypassing the auto-negotiation functions of the media converter). In other words, the media converter is and 
Pratt further teaches configured for passing the second auto-configuration codes from the second physical coding sub-layer to the first physical coding sub-layer, ([0034] and Figure 4, illustrates switch 424 communicatively coupled to MAC devices 420 and 422, where teh switch 424 forwards packets between the first communication link 404 (via the first PHY device 416 and the first MAC device 420) and the second communication link 406 (via the first PHY device 418 and the first MAC device 422). 
Thomas further teaches bypassing the second auto-negotiation function in the second network interface and the first auto-negotiation function in the first network interface in the configuration mode. (Column 1 of Page 4 a “transparent mode” in which a transparent mode is used when both copper side and fiber side devices are capable of auto-negotiation (i.e. the network devices (i.e. first and second network devices) attached to the media converter (intermediate device) have auto-negotiation functions). In this mode, the media converter functions exactly like the non-transparent mode except the media converter does not proxy the information from the fiber side. Instead, information (i.e. auto-configuration codes) from both link partners is transferred as if the media converter were not present (i.e. bypassing the auto-negotiation functions of the media converter). In other words, the media converter is transparent. Once auto-negotiation is complete, communication begins at the negotiated data rate)
Examiner maintains same motivation to combine as indicated in Claim 1 above.

Regarding Claim 20, Acharya/Pratt/Thomas teaches The system according to claim 19, wherein Pratt further teaches the intermediate device includes a management module configured for programming the switch to pass the first auto-configuration codes from the first physical coding sub-layer to the second physical coding sub-layer, in the configuration mode; configured for determining when the configuration mode is completed; and configured for programming the switch to pass the first data sets from the first physical coding sub-layer to the first MAC sub-layer, in the data mode. (Figure 4 and [0035], discloses the connector includes support for management functionality. The connector 400 comprises a management module 426 that implements at least a portion of the operation, administration, and maintenance (OAM) functionality specified in the IEEE 802.3ah standard, which is incorporated herein by reference. In other embodiments, other management or diagnostic functionality (for example, simple network management protocol (SNMP) functionality) is supported by the management module 426 in addition to or instead of IEEE 802.3ah OAM functionality. [0038], discloses when a packet is received on the first communication link 404 by the first physical layer device 416, the received packet is forwarded to the switch 424 via the first MAC device 420. The switch 424 determines if the received packet is an OAM protocol data unit (OAMPDU) as specified in the IEEE 802.3ah standard. If the received packet is not an OAMPDU, the switch 424 forwards the received packet to the second MAC device 422, which in turn transmits the packet on the second communication link 406 using the second physical 
Examiner maintains same motivation to combine as indicated in Claim 1 above.

Regarding Claim 21, Acharya/Pratt/Thomas teaches The system according to claim 19, wherein Pratt further teaches the intermediate device includes a management module configured for programming the first switch to pass the first auto- configuration codes from the first physical coding sub-layer to the second physical coding sub- layer, in the configuration mode; and configured for determining when the configuration mode is completed; and wherein the first physical coding sub-layer is configured to pass the first data sets directly to the first MAC sub-layer, in the data mode. (Figure 4 and [0035], discloses the connector includes support for management functionality. The connector 400 comprises a management module 426 that implements at least a portion of the operation, administration, and maintenance (OAM) functionality specified in the IEEE 802.3ah standard, which is incorporated herein by reference. In other embodiments, other management or diagnostic functionality (for example, simple network management protocol (SNMP) functionality) is supported by the management module 426 in addition to or instead of IEEE 802.3ah OAM functionality. [0038], discloses when a packet is received on the first communication link 404 by the first physical layer device 416, the received packet is forwarded to the switch 424 via the first MAC device 420. The switch 424 determines if the received packet is an OAM protocol data unit (OAMPDU) as specified in the IEEE 802.3ah standard. If the received packet is not an OAMPDU, the 

Claim 22, 26-28 are rejected for having the same limitations as claims 15, 19-21, respectively, except the claims are in method format.



Claim 2 and 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Acharya/Pratt/Thomas and in view of US 2005/0196119 A1 to Popovic et al. (Hereinafter “Popovic”)

Regarding Claim 2, Acharya/Pratt/Thomas teaches The system of claim 1, wherein Acharya/Pratt/Thomas does not explicitly teach said intermediate device is a small-form factor pluggable (SFP) optical transceiver; and wherein the SFP optical transceiver includes a first port connected in the first device and a second port connected to the network.
However, the concept of auto-negotiation of multiple Ethernet settings using an SFP is well known in the art. For example, in a similar field of endeavor, Popovic, discloses in Figure 1 and [0015]-[0018], further illustrates the small form pluggable module (SFP) as an intermediate device between a host operating using 1000Base-X 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Acharya/Pratt/Thomas to include the above limitations as suggested by Popovic, since SFP modules allow for full utilization of all ports, thereby leading to efficient use of network resources as indicated in [0004] and [0034] of Popovic.
Claim 9 is rejected for having the same limitations as claim 2, except the claim is in method format.

Allowable Subject Matter
Claims 16-18 and 23-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2013/0343761 to Fang et al., directed to a coax media converter and corresponding protocol stacks in an Ethernet PON.
US 2012/0102239 to Huang, directed to a media converter system and pluggable modules
US 20100211664 to Raza et al., directed to general concepts of Ethernet physical sublayers
US 2007/0133986 to Lee et al., directed to general concepts of Ethernet physical sublayers
US 2004/0247313 to Tanaka, directed to general concepts of a media converter and auto-negotiation
US 2003/0179710 to Huff, directed to SGMII and GBIC module switching of the Physical layer
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENKEY VAN whose telephone number is (571)270-7160.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571)272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENKEY VAN/           Primary Examiner, Art Unit 2477